ORDER
The Disciplinary Review Board having filed with the Supreme Court its decision concluding that DONALD W. RINALDO of UNION, who was admitted to the bar of this State in 1965, and who thereafter was suspended from the practice of law for a period of three months effective July 27, 1998, by Order of this Court dated June 30, 1998, and who remains suspended at this time, should be reprimanded for violation of RPC 1.8(e)(providing financial assistance to a client) and RPC 1.8(j)(acquiring a propriety interest in a litigation matter), and good cause appearing;
It is ORDERED that DONALD W. RINALDO is hereby reprimanded; and it is further
ORDERED that the suspension of respondent entered by Order of this Court dated June 30, 1998, shall continue pending further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.